NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0993-18T1

KATHY A. STRUDWICK,

          Plaintiff-Respondent,

v.

JASON A. WAGNER,

     Defendant-Appellant.
______________________________

                    Submitted November 18, 2019 – Decided February 14, 2020

                    Before Judges Fasciale and Rothstadt.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Camden County,
                    Docket No. FD-04-0652-19.

                    Jason A. Wagner, appellant pro se.

                    Respondent Kathy A. Strudwick has not filed a brief.

PER CURIAM

          Defendant Jason A. Wagner appeals from the Family Part's October 12,

2018 order directing that defendant pay $100 per week child support directly to
the child's grandmother, plaintiff Kathy Strudwick for the support of his then

eighteen-year-old son, and that such funds be deducted from defendant's IRA

account, which was maintained through his former employer.              On appeal,

defendant argues he was never served with any notice of plaintiff's application

for the support. Relying on Kuron v. Hamilton, 331 N.J. Super. 561, 573 (App.

Div. 2000), defendant argues that the matter should be vacated and remanded

for a new hearing so that he can assert a position in opposition to the application.

He also contends that he is entitled to appointment of counsel, relying on the

Court's holding in Pasqua v. Council, 186 N.J. 127, 149 (2006). Plaintiff has

not filed any brief in opposition.      We are unable to consider defendant's

contentions and dismiss his appeal as he has failed to provide us with sufficient

information to conduct a meaningful appellate review and never sought any

relief from the trial court.

      The facts stated in defendant's brief and gleaned from the order under

appeal are summarized as follows. Defendant and plaintiff's daughter have been

married since 1999. They have two children. Defendant has been separated

from his wife and family due to his unrelated incarceration in 2015. Shortly

thereafter, the wife and the two children moved into plaintiff's home, and since

then defendant has had no contact with his wife or children.


                                                                            A-0993-18T1
                                         2
      According to defendant, plaintiff filed an application for support against

her daughter and defendant, but defendant claims that he never received notice

of the application or service of process. It was only when he was served with

the court's order that he learned of plaintiff's action.

      Evidently, the court entered a second order against defendant's wife as

well as the order under appeal against defendant. Inexplicably, the order only

addresses the older of the two children, and the order as to the wife is "without

prejudice" while defendant's is not.

      We have not been provided with any transcripts or documents other than

the order under appeal and the order entered against the wife, and neither order

is supported by any statement of reasons. See R. 2:5-3 (requiring filing of

transcripts); R. 2:6-1(a)(1)(I) (requiring an appellant to provide us with

"such . . . parts of the record . . . as are essential to the proper consideration of

the issues"). Moreover, defendant never raised before the trial court either

contention he now argues on appeal. See State v. Robinson, 200 N.J. 1, 20

(2009) ("[A]ppellate courts will decline to consider questions or issues not

properly presented to the trial court when an opportunity for such a presentation

is available unless the questions so raised on appeal go to the jurisdiction of t he




                                                                             A-0993-18T1
                                          3
trial court or concern matters of great public interest." (quoting Nieder v. Royal

Indem. Ins. Co., 62 N.J. 229, 234 (1973))).

      Under these circumstances, we are not able to perform our appellate

function and are therefore constrained to dismiss this appeal.        We do so,

however, without prejudice to defendant seeking, as he should have in the first

instance, relief from the order and appointment of counsel by filing the

appropriate motion with the trial court.

      Dismissed.




                                                                          A-0993-18T1
                                           4